DETAILED ACTION
This action is responsive to the response filed on 09/02/2022 and the supplemental response filed on 09/20/2022. Claims 1, 3-8, 10-14, 16-20 are pending in the case. Claims 1, 8 and 14 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 09/02/2022 and 09/20/2022 have been entered.
Response to Amendment
Applicant’s amendments are sufficient to overcome the rejections of Claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and Claims 2, 9 and 15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph.

Applicant’s submission on pages 8-9 of the response that the terms "mounting state", "mounted" and "not mounted", are known terms in the related art, with example, are sufficient to overcome the rejection set forth in the previous Office Action. Examiner notes that the terms being used relating to “Mounting Hooks” is consistent with Examiner’s previous interpretation of the claim terms in light of the specification of a mounting state of a target page element, a mounted target page element and target page element that is not mounted being either in a viewport/display space or a buffer area of the viewport/display space. Examiner has included a copy of the URL <https://www.digitalocean.com/community/tutorials/vuejs-component-lifecycle> submitted by Applicant in the response filed 09/20/2022 attached to this Office Action (see PTO-892 attached).

Claim Objections
Claims 1, 3-6, 8, 10-14 and 16-19 are objected to because of the following informalities:
Examiner notes that Claims 4, 6, 11, 13, 17 and 19 contain amendments that were submitted in the response filed 03/04/2022, but the amendments were not indicated by underlining or other markings in that response. For examination purposes, Examiner assumes the claims to be as presented in the response filed 09/20/2022, and the status of Claims 6, 13, and 19 to be “Previously Presented”.

Claims 1, 8 and 14 recite, “the loading queue comprises a plurality of loading tasks and for the loading tasks,” (emphasis added, e.g. line 12 of Claim 1). Based on pg. 6, lines 15-19 of the originally filed specification, it appears that the limitation may have been intended to recite, “the loading queue comprises a plurality of loading tasks and for the loading queue”.

Claims 3-6, 10-13 and 16-19 respectively recite:
“add[ing] the to-be-loaded picture to the loading queue based on…” (Claims 3, 10 and 16);
“not add[ing] the to-be-loaded picture to… or the loading queue based on…” (Claims 4, 11 and 17);
“adding the to-be-loaded picture to the loading queue in response to determining that…” (Claims 5, 12 and 18); and
“not add[ing] the to-be-loaded picture to… or the loading queue in response to…” (Claims 6, 13 and 19).

These limitations were previously interpreted to refer to the previous claim limitation of “adding the to-be-loaded picture to a loading queue to be downloaded in response to…” in the independent claims of previously filed claim set. The limitation in the independent claims has been amended to recite, “moving the to-be-loaded picture from the to-be-loaded queue to the loading queue to be downloaded in response to…”. If it is the intention for the above limitations of the dependent claims to refer to the amended limitation of the independent claims, Examiner suggests amending the limitations to read:
“ moving the to-be-loaded picture from the to-be-loaded queue to the loading queue based on…” (Claims 3, 10 and 16);
“not add[ing] the to-be-loaded picture to… or moving the at least one to-be-loaded picture from the to-be-loaded queue to the loading queue based on …” (Claims 4, 11 and 17);
“ moving the to-be-loaded picture from the to-be-loaded queue to the loading queue in response to determining that…” (Claims 5, 12 and 18); and
“not add[ing] the to-be-loaded picture to… or moving the at least one to-be-loaded picture from the to-be-loaded queue to the loading queue in response to…” (Claims 6, 13 and 19).

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-14, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8 and 14 each recites the limitation “moving the to-be-loaded picture from the to-be-loaded queue to the loading queue to be downloaded in response to monitoring that the motion state changes to the non-scrolling state;” (emphasis added), e.g. lines 8-10 of Claim 1. There is insufficient antecedent basis for this limitation in the claim as there is no preceding limitation of “a loading queue” or “a non-scrolling state”. For examination purposes, Examiner assumes the limitation to read, “moving the to-be-loaded picture from the to-be-loaded queue to [[the]] a loading queue to be downloaded in response to monitoring that the motion state changes to [[the]] a non-scrolling state”.

Claims 3-7, 10-13 and 16-20 are dependents of Claims 1, 8 and 14, respectively, and contain all the features of their independent claim, but fail to resolve the deficiencies of Claims 1, 8 and 14; therefore, they are rejected for the same reasons as above.

Claim Rejections - 35 USC § 103
Claims 1, 3-8, 10-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sethi (US 20120159393 A1), hereinafter Sethi, in view of Yajima (US 20120127209 A1, newly cited), hereinafter Yajima.

Regarding Claim 1, Sethi teaches:
A method for loading a picture, comprising: obtaining a target page element; (a moving window is defined… the moving window defined in this step has size Nx, where x is the number of records fitting on a UI page on the receiving client device and N represents a (predicted) scroll speed in the UI [0083])
obtaining a motion state of the target page element; (an evaluation is made regarding whether a scroll input or gesture is detected [0085])
obtaining a to-be-loaded picture carried by the target page element, in response to obtaining the motion state as a scrolling state, adding the to-be-loaded picture to a to-be-loaded queue, (data pages are dynamically added to the moving window defined in step 810 based on the scroll speed N and direction determined [0087])
monitoring the to-be-loaded picture in the to-be-loaded queue, and (an evaluation is made regarding whether the scrolling input/gesture has ended [0088])
moving the to-be-loaded picture from the to-be-loaded queue to the loading queue to be downloaded in response to monitoring that the motion state changes to the non-scrolling state; (rows of data corresponding to an active view of the UI are displayed [0089] this step is performed by displaying visible rows 167 corresponding to the rows of ListView 165 that are in focus when the scrolling ended [0090] Upon detecting that the scrolling/navigation has ended, the method fetches, binds, and displays rows the user has navigated to in the active view area of the UI on the mobile device [0016])
wherein the to-be-loaded queue and the loading queue are maintained by a page manager, (Fetched rows 126 are received at mobile device 160, via network 132, when it needs to be bound to corresponding UI elements 169 within a logical data window 168 on mobile device 160. As shown in the example embodiment of FIG. 1, logical data window 168 comprises visible rows 167, a ListView 165, and UI elements 169. [0041])
the loading queue comprises a plurality of loading tasks and for the loading tasks, (Upon detecting that the scrolling/navigation has ended, the method fetches, binds, and displays rows the user has navigated to in the active view area of the UI on the mobile device [0016] application 128 interacts with database 130 to retrieve a plurality of fetched rows 126 from dataset 124 corresponding to query/input 125. The fetched rows 126 are received at mobile device 160 via network 132. At this point, fetched rows 126 populate a logical data window 168 on mobile device 160. Logical data window 168 is a virtual data window comprising visible rows 167, which are a subset of the fetched rows 126 displayed on display 261 of mobile device 160. [0048])
…
to-be-loaded pictures in the to-be-loaded queue are monitored periodically to monitor whether the motion state of the page element carrying the to-be-loaded picture changes to the non-scrolling state. (See FIG. 8; periodic determination at 820 if the scroll/gesture has ended; an evaluation is made regarding whether the scrolling input/gesture has ended [0088])

Sethi teaches data fetching and displaying methods, systems, and computer program products serving as a mechanism to efficiently fetch portions of large datasets from servers as users of mobile devices navigate through a list view of the datasets, but Yajima may not explicitly disclose:
to-be-loaded pictures in the loading queue are downloaded one by one by the page manager

Yajima teaches:
to-be-loaded pictures in… [a] loading queue are downloaded one by one by… [a] page manager, (the loading unit 13 sequentially acquires display data in the load range determined by the load range determining unit 12 from the primary storage unit 15 in a descending order from the display data having a high priority as judged by the load range determining unit 12, and stores the display data in the secondary storage unit 16 [0026])

Given that Sethi teaches enabling efficient fetching of data from data set on mobile device increases the ease and speed with which fetched rows can be viewed in a UI of mobile device (Sethi [0040]), and and Yajima also teaches that the load range determining unit 12 judges display data arranged in a direction having a greatest difference between a present display range and the load range among display data arranged in the load range to have a high priority (Yajima [0025]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the page manager and loading queue of Goodwin to include the to-be-loaded pictures in the loading queue are downloaded one by one by the page manager, as taught by Yajima.

One would have been motivated to make such a modification to provide for suppressing load processing time of display data and memory consumption for storing loaded display data by reducing the amount of display data to be loaded (Yajima [0007]), and even if the user quickly performs consecutive scroll operations in a same direction, scrolling of the display contents of the display unit can be favorably performed (Yajima [0067]).

Regarding Claim 3, the rejection of Claim 1 is incorporated.
Sethi teaches:
obtaining a mounting state of the target page element, ( `scroll behind` and `scroll ahead` data pages are fetched when user navigates to a currently-viewed page. Such scroll ahead and scroll behind pages include fetched data corresponding to one page of data prior to and after the currently viewed page [0013])
wherein the mounting state is configured to indicate whether the target page element is mounted or not; (FIG. 7 depicts changes to ListView 165 and visible rows 167 after a scroll down 536 gesture has occurred and data rows 16-23 are in the new active view 736. At this point, the moving window is again defined 610 and is resized to have a size of Nx where N depends on the speed of the scroll down 536 gesture. At this point data page 712 is defined as scroll behind page 712. In the example shown in FIG. 7, scroll behind page 712 will hold customer records 8-15 so that the scroll behind data can be quickly displayed in the event a scroll up 534 gesture is detected. After the active view 736 is set with rows 16-23, the first data page is dynamically bound 714 so that the scroll ahead page 716 has relevant data... The ListView optimization, including defining 610 and dynamic page binding 714 is repeated iteratively as additional scroll up 534 and/or scroll down 536 gestures are detected. In this way, scroll behind pages 712 and scroll ahead pages 716 are dynamically bound so that visible rows 167 can be displayed in display 261 quickly as a user scrolls through ListView 165. [0077])
adding the to-be-loaded picture to the loading queue based on the mounting state indicating that the target page element is mounted and the motion state being the non-scrolling state, and (Upon detecting that the scrolling/navigation has ended, the method fetches, binds, and displays rows the user has navigated to in the active view area of the UI on the mobile device [0016] after a scroll down 536 gesture has occurred and data rows 16-23 are in the new active view 736. ... scroll behind page 712 will hold customer records 8-15 so that the scroll behind data can be quickly displayed in the event a scroll up 534 gesture is detected. After the active view 736 is set with rows 16-23, the first data page is dynamically bound 714 so that the scroll ahead page 716 has relevant data... The ListView optimization, including defining 610 and dynamic page binding 714 is repeated iteratively as additional scroll up 534 and/or scroll down 536 gestures are detected. In this way, scroll behind pages 712 and scroll ahead pages 716 are dynamically bound so that visible rows 167 can be displayed in display 261 quickly as a user scrolls through ListView 165. [0077] fetched rows 126 are received in step 808 wherein fetched rows 126 are a subset of a large dataset 124 within a database 130 hosted on application server 122. After the data is received and bound to UI elements [0082], the ListView is virtually divided and records within the moving window defined in step 810 are dynamically bound to data pages for scroll ahead and scroll behind pages. In an embodiment, if the focus in the UI is on the first data page within the moving window, no data is bound for a scroll behind page. Similarly, if the visible rows 167 are for the last page, no data is bound for a scroll ahead page [0084])
adding the to-be-loaded picture to the to-be-loaded queue based on the mounting state indicating that the target page element is mounted and the motion state being the scrolling state. (If it is determined that scrolling input/gesture is ongoing, then control is passed to back to step 812 where the ListView is virtually divided and records are bound for scroll behind/ahead pages [0088], data pages are dynamically added to the moving window defined in step 810 based on the scroll speed N and direction determined in step 816 [0087])

Regarding Claim 4, the rejection of Claim 3 is incorporated.
Sethi teaches:
further comprising: not adding the to-be-loaded picture to the to-be-loaded queue or the loading queue based on the mounting state indicating that the target page element is not mounted. (Such scroll ahead and scroll behind pages include fetched data corresponding to one page of data prior to and after the currently viewed page [0013], if the focus in the UI is on the first data page within the moving window, no data is bound for a scroll behind page. Similarly, if the visible rows 167 are for the last page, no data is bound for a scroll ahead page [0084], see also FIG.s 6 and 7, data pages 616 and 618 are "scroll ahead' pages when data page 614 is the active view on pg. 6, while data pages 712, 718 and 716 are not divided in the ListView, fetched, or bound, i.e. added to the to-be-loaded queue or loading queue. Also vice versa)

Regarding Claim 5, the rejection of Claim 1 is incorporated.
Sethi teaches:
further comprising: obtaining a position state of the target page element, (a logical data window 168 comprising visible rows 167 [0083],  if the focus in the UI is on the first data page within the moving window, no data is bound for a scroll behind page. Similarly, if the visible rows 167 are for the last page, no data is bound for a scroll ahead page [0084])
adding the to-be-loaded picture to the loading queue in response to determining that the target page element is within a display space of an electronic device based on the position state and the motion state being the non-scrolling state; and (rows of data corresponding to an active view of the UI are displayed [0089] this step is performed by displaying visible rows 167 corresponding to the rows of ListView 165 that are in focus when the scrolling ended [0090] Upon detecting that the scrolling/navigation has ended, the method fetches, binds, and displays rows the user has navigated to in the active view area of the UI on the mobile device [0016])
adding the to-be-loaded picture to the to-be-loaded queue in response to determining that the page element is within the display space of the electronic device based on the position state and the motion state being the scrolling state. (data pages are dynamically added to the moving window defined in step 810 based on the scroll speed N and direction determined [0087] If it is determined that scrolling input/gesture is ongoing, then control is passed to back to step 812 where the ListView is virtually divided and records are bound for scroll behind/ahead pages [0088]  ListView is virtually divided and records within the moving window defined in step 810 are dynamically bound to data pages for scroll ahead and scroll behind pages. In an embodiment, if the focus in the UI is on the first data page within the moving window, no data is bound for a scroll behind page. Similarly, if the visible rows 167 are for the last page, no data is bound for a scroll ahead page [0084])

Regarding Claim 6, the rejection of Claim 5 is incorporated.
Sethi teaches:
further comprising: not adding the to-be-loaded picture to the to-be-loaded queue or the loading queue in response to determining that the page element is outside the display space of the electronic device based on the position state. (Such scroll ahead and scroll behind pages include fetched data corresponding to one page of data prior to and after the currently viewed page [0013], if the focus in the UI is on the first data page within the moving window, no data is bound for a scroll behind page. Similarly, if the visible rows 167 are for the last page, no data is bound for a scroll ahead page [0084], see also FIG.s 6 and 7, data pages 614, 616 and 618 on pg. 6 are not added to the to-be-loaded queue or loading queue in FIG. 7 as they are not in the direction of the scroll and are outside of the active view and "scroll ahead" and "scroll behind" areas; he direction and velocity of the detected scroll is determined. In an embodiment, the scroll direction can be up or down for list views displayed along a Y-axis (i.e., vertical lists). Alternatively, the scroll direction can be on of left or right for list views displayed along an X-axis (i.e., horizontal lists). In this step, in an embodiment, the velocity or speed of the scroll is measure in pixels per second (pps) as the scrolling occurs within a UI. After the scroll direction and velocity is determined [0086], data pages are dynamically added to the moving window defined in step 810 based on the scroll speed N and direction determined [0087])

Regarding Claim 7, the rejection of Claim 1 is incorporated.
Sethi teaches:
further comprising: removing the to-be-loaded picture from the to-be-loaded queue in response to the target page element being not mounted. (Such scroll ahead and scroll behind pages include fetched data corresponding to one page of data prior to and after the currently viewed page [0013], if the focus in the UI is on the first data page within the moving window, no data is bound for a scroll behind page. Similarly, if the visible rows 167 are for the last page, no data is bound for a scroll ahead page [0084], see also FIG.s 6 and 7, data pages 616 and 618 are "scroll ahead' pages when data page 614 is the active view on pg. 6, but removed as "scroll ahead" pages when page 718 is new active view and data pages 712 and 716 are newly divided in the ListView, fetched, or bound)

Claims 8 and 14 are respectively directed to a non-transitory computer-readable storage medium, having instructions stored thereon, wherein when the instructions are executed by a processor, and an electronic device, comprising a processor and a memory configured to store instructions executable by the processor to execute a method for loading a picture that is substantially the same as Claim 1 and are therefore rejected under the same rationale as above, in view of Fig. 9, Computer system 900 includes one or more processors, such as processor 904. [0093], Computer programs (also called computer control logic) are stored in main memory 908 and/or secondary memory 910. Computer programs may also be received via communications interface 924. Such computer programs, when executed, enable computer system 900 to implement the present invention as discussed herein. In particular, the computer programs, when executed, enable processor 904 to implement the processes of the present invention [0098] of Sethi)

Regarding Claims 10 and 16, the rejections of Claims 8 and 14 are incorporated, respectively.
Claims 10 and 16 are substantially the same as Claim 3 and are therefore rejected under the same rationale as above.

Regarding Claims 11 and 17, the rejections of Claims 10 and 16 are incorporated, respectively.
Claims 11 and 17 are substantially the same as Claim 4 and are therefore rejected under the same rationale as above.

Regarding Claims 12 and 18, the rejections of Claims 8 and 14 are incorporated, respectively.
Claims 12 and 18 are substantially the same as Claim 5 and are therefore rejected under the same rationale as above.

Regarding Claims 13 and 19, the rejections of Claims 12 and 18 are incorporated, respectively.
Claims 13 and 19 are substantially the same as Claim 6 and are therefore rejected under the same rationale as above.

Regarding Claim 20, the rejection of Claim 14 is incorporated.
Claim 20 is substantially the same as Claim 7 and are therefore rejected under the same rationale as above.

Response to Arguments
Applicant’s arguments in the responses filed 09/02/2022 and 09/20/2022 with respect to claim(s) 1, 8 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes that the arguments filed in the responses filed 09/02/2022 and 09/20/2022 are identical.
Goodwin is no longer cited in the rejection regarding the teachings of “in response to obtaining the motion state as a scrolling state, adding the to-be-loaded picture to a to-be-loaded queue, monitoring the to-be-loaded picture in the to-be-loaded queue and moving the to-be-loaded picture from the to-be-loaded queue to the loading queue to be downloaded in response to monitoring that the motion state changes to a non-scrolling state; to-be-loaded pictures in the to-be-loaded queue are monitored periodically to monitor whether the motion state of the page element carrying the to-be-loaded picture changes to the non-scrolling state,” that are challenged in the arguments. Thus, the arguments with respect to Goodwin are moot and further discussion of the reference is refrained from for sake of brevity.
On page 12 of the response filed 09/20/2022, Applicant submits:
“Yajima fails to cure the deficiencies of Goodwin. Yajima discloses a scrolling method. Yajima merely discloses a primary storage unit that stores display data; a secondary storage unit that stores the display data in a load range that is larger than a display range of the display unit among the display data stored in the primary storage unit; and a load range determining unit that determines the load range of the display data to be loaded from the primary storage unit to the secondary storage unit according to the movement starting position detected by the detecting unit (see paragraph 0008).
Hence, by Yajima, the display data is loaded from the primary storage unit to the secondary storage unit according to the movement starting position. That is, by Yajima, the display data is loaded during the scroll movement. Instead, in the present disclosure, during the scroll movement, the display data is not loaded, but added to the to-be-loaded queue, and in response to monitoring that the motion state changes to a non-scrolling state (i.e., the scroll movement stops), the display data is moved to the loading queue to be downloaded and loaded.
Yajima fails to disclose the to-be-queue as claimed in the amended independent claims.
Thus, Yajima fails to disclose, teach, or suggest at least the above technical features of the amended independent claims.”

		Examiner respectfully disagrees.
While Yajima teaches a load range determination based on a starting position, Yajima teaches that load range determining unit predicts that scrolling may possibly be performed up to a movement distance as a scrollable range (Yajima [0035]-[0039]), and the loading unit sequentially acquires display data arranged in the load range from the primary storage unit in a descending order of priorities from the display data judged to have a high priority by the load range determining unit, and stores the display data in the secondary storage unit (Yajima [0051]). Thus, Yajima is in a non-scrolling state when the data is sequentially acquired, i.e. downloaded one by one. Therefore, Examiner respectfully asserts that the cited art of Sethi combined with Yajima sufficiently teaches the limitations recited in the claims and the rejection has been amended to cite the relevant portions from the references which teach the amended portions of the claims.
In regard to the dependent claims, dependent claims 3-7, 10-13 and 16-20 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
Examiner contacted Applicant’s Representative on 09/22/02022 to propose and Examiner’s amendment to the claims to place the application in condition for allowance. Applicant’s Representative discussed the proposed amendments with the Applicant, but declined to enter the amendment. Below is the proposed amendment based on the current set of claims.

 (Currently Amended) A method for loading a picture, comprising:
obtaining at least one target page element;
obtaining a motion state of the at least one target page element as a scrolling sate;
obtaining at least one to-be-loaded picture carried by the at least one target page element;
in response to obtaining the motion state as the scrolling state, adding the at least one to-be-loaded picture to a to-be-loaded queue and not downloading the at least one to-be-loaded picture in the to-be-loaded queue;
setting a motion state label of the at least one to-be-loaded picture as a scrolling state in response to obtaining the motion state of the at least one target page element as the scrolling state;
monitoring the at least one to-be-loaded picture in the to-be-loaded queue by monitoring the motion state of the at least one target page element carrying the at least one to-be-loaded picture;
obtaining that the motion state of the at least one target page element carrying the at least one to-be-loaded picture in the to-be-loaded queue changes from the scrolling state to a non-scrolling state;
setting the motion state label of the at least one to-be-loaded picture as a non-scrolling state in response to obtaining that the motion state of the at least one target page element changes from the scrolling state to the non-scrolling state;
moving the at least one to-be-loaded picture from the to-be-loaded queue to a loading queue to be downloaded in response to setting the motion state label of the at least one to-be-loaded picture as the non-scrolling state;
downloading, one by one, the at least one to-be-loaded picture in the loading queue; and
displaying at least one of the at least one of the at least one downloaded to-be-loaded pictures in a display space of an electronic device


2. (Cancelled)

(Currently Amended) The method of claim 1, further comprising:
obtaining a mounting state of the at least one target page element, wherein the mounting state is configured to indicate whether the at least one target page element is mounted or not;
 moving the at least one to-be-loaded picture from the to-be-loaded queue to the loading queue based on the mounting state indicating that the at least one target page element is mounted and the motion state label being the non-scrolling state, and
adding the at least one to-be-loaded picture to the to-be-loaded queue based on the mounting state indicating that the at least one target page element is mounted and the motion state label being the scrolling state.

(Currently Amended) The method of claim 3, further comprising:
not adding the at least one to-be-loaded picture to the to-be-loaded queue or moving the at least one to-be-loaded picture from the to-be-loaded queue to the loading queue based on the mounting state indicating that the at least one target page element is not mounted.

(Currently Amended) The method of claim 1, further comprising:
obtaining a position state of the at least one target page element,
 moving the at least one to-be-loaded picture from the to-be-loaded queue to the loading queue in response to determining that the at least one target page element is within the display space of the electronic device based on the position state and the motion state label being the non-scrolling state; and
adding the at least one to-be-loaded picture to the to-be-loaded queue in response to determining that the at least one page element is within the display space of the electronic device based on the position state and the motion state label being the scrolling state.

(Currently Amended) The method of claim 5, further comprising:
not adding the at least one to-be-loaded picture to the to-be-loaded queue or moving the at least one to-be-loaded picture from the to-be-loaded queue to the loading queue in response to determining that the at least one page element is outside the display space of the electronic device based on the position state.

(Currently Amended) The method of claim 1, further comprising:
removing the at least one to-be-loaded picture from the to-be-loaded queue in response to the at least one target page element being not mounted.

(Currently Amended) A non-transitory computer-readable storage medium, having instructions stored thereon, wherein when the instructions are executed by a processor, the processor is caused to execute a method for loading a picture, the method comprising:
obtaining at least one target page element;
obtaining a motion state of the at least one target page element as a scrolling state;
obtaining at least one to-be-loaded picture carried by the at least one target page element;
in response to obtaining the motion state as the scrolling state, adding the at least one to-be-loaded picture to a to-be-loaded queue and not downloading the at least one to-be-loaded picture in the to-be-loaded queue; 
setting a motion state label of the at least one to-be-loaded picture as a scrolling state in response to obtaining the motion state of the at least one target page element as the scrolling state;
monitoring the at least one to-be-loaded picture in the to-be-loaded queue by monitoring the motion state of the at least one target page element carrying the at least one to-be-loaded picture;
obtaining that the motion state of the at least one target page element carrying the at least one to-be-loaded picture in the to-be-loaded queue changes from the scrolling state to a non-scrolling state;
setting the motion state label of the at least one to-be-loaded picture as a non-scrolling state in response to obtaining that the motion state of the at least one target page element changes from the scrolling state to the non-scrolling state;
moving the at least one to-be-loaded picture from the to-be-loaded queue to a loading queue to be downloaded in response to setting the motion state label of the at least one to-be-loaded picture as the non-scrolling state;
downloading, one by one, the at least one to-be-loaded picture in the loading queue; and
displaying at least one of the at least one of the at least one downloaded to-be-loaded pictures in a display space of an electronic device


(Cancelled)

(Currently Amended) The non-transitory computer-readable storage medium of claim 8, wherein the method further comprises:
obtaining a mounting state of the at least one target page element, wherein the mounting state is configured to indicate whether the at least one target page element is mounted or not;
 moving the at least one to-be-loaded picture from the to-be-loaded queue to the loading queue based on the mounting state indicating that the at least one target page element is mounted and the motion state label being the non-scrolling state, and
adding the at least one to-be-loaded picture to the to-be-loaded queue based on the mounting state indicating that the at least one target page element is mounted and the motion state label being the scrolling state.

(Currently Amended) The non-transitory computer-readable storage medium of claim 10, wherein the method further comprises:
not adding the at least one to-be-loaded picture to the to-be-loaded queue or moving the at least one to-be-loaded picture from the to-be-loaded queue to the loading queue based on the mounting state indicating that the at least one target page element is not mounted.

(Currently Amended) The non-transitory computer-readable storage medium of claim 8, wherein the method further comprises:
obtaining a position state of the at least one target page element,
 moving the at least one to-be-loaded picture from the to-be-loaded queue to the loading queue in response to determining that the at least one target page element is within the display space of the electronic device based on the position state and the motion state label being the non-scrolling state; and
adding the at least one to-be-loaded picture to the to-be-loaded queue in response to determining that the at least one page element is within the display space of the electronic device based on the position state and the motion state label being the scrolling state.

(Currently Amended) The non-transitory computer-readable storage medium of claim 12, wherein the method further comprises:
not adding the at least one to-be-loaded picture to the to-be-loaded queue or moving the at least one to-be-loaded picture from the to-be-loaded queue to the loading queue in response to determining that the at least one page element is outside the display space of the electronic device based on the position state.

(Currently Amended) An electronic device, comprising:
a processor; and
a memory configured to store instructions executable by the processor;
wherein, the processor is configured to configured to:
obtain at least one a target page element;
obtain a motion state of the at least one target page element as a scrolling state;
obtain at least one to-be-loaded picture carried by the at least one target page element;
in response to obtaining the motion state as the scrolling state, add the at least one to-be-loaded picture to a to-be-loaded queue and not download the at least one to-be-loaded picture in the to-be-loaded queue; 
set a motion state label of the at least one to-be-loaded picture as a scrolling state in response to obtaining the motion state of the at least one target page element as the scrolling state;
monitor the at least one to-be-loaded picture in the to-be-loaded queue by monitoring the motion state of the at least one target page element carrying the at least one to-be-loaded picture;
obtaining that the motion state of the at least one target page element carrying the at least one to-be-loaded picture in the to-be-loaded queue changes from the scrolling state to a non-scrolling state;
setting the motion state label of the at least one to-be-loaded picture as a non-scrolling state in response to obtaining that the motion state of the at least one target page element changes from the scrolling state to the non-scrolling state;
move the at least one to-be-loaded picture from the to-be-loaded queue to a loading queue to be downloaded in response to setting the motion state label of the at least one to-be-loaded picture as the non-scrolling state;
download, one by one, the at least one to-be-loaded picture in the loading queue; and
display at least one of the at least one of the at least one downloaded to-be-loaded pictures in a display space of an electronic device


(Cancelled)

(Currently Amended) The electronic device of claim 14, wherein the processor is further configured to:
obtain a mounting state of the at least one target page element, wherein the mounting state is configured to indicate whether the at least one target page element is mounted or not;
 move the at least one to-be-loaded picture from the to-be-loaded queue to the loading queue based on the mounting state indicating that the at least one target page element is mounted and the motion state label being the non-scrolling state, and
add the at least one to-be-loaded picture to the to-be-loaded queue based on the mounting state indicating that the at least one target page element is mounted and the motion state label being the scrolling state.

(Currently Amended) The electronic device of claim 16, wherein the processor is further configured to:
not add the at least one to-be-loaded picture to the to-be-loaded queue or move the at least one to-be-loaded picture from the to-be-loaded queue to the loading queue based on the mounting state indicating that the at least one target page element is not mounted.

(Currently Amended) The electronic device of claim 14, wherein the processor is further configured to:
obtain a position state of the at least one target page element,
 move the at least one to-be-loaded picture from the to-be-loaded queue to the loading queue in response to determining that the at least one target page element is within the display space of the electronic device based on the position state and the motion state label being the non-scrolling state; and
add the at least one to-be-loaded picture to the to-be-loaded queue in response to determining that the at least one page element is within the display space of the electronic device based on the position state and the motion state label being the scrolling state.

(Currently Amended) The electronic device of claim 18, wherein the processor is further configured to:
not add the at least one to-be-loaded picture to the to-be-loaded queue or the move the at least one to-be-loaded picture from the to-be-loaded queue to loading queue in response to determining that the at least one page element is outside the display space of the electronic device based on the position state.

(Currently Amended) The electronic device of claim 14, wherein the processor is further configured to:
remove the at least one to-be-loaded picture from the to-be-loaded queue in response to the at least one target page element being not mounted.

Conclusion




























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tunning et al. (US 20090288035 A1) – A basic, generic view is initially rendered for display on a client. Subsequent views are rendered for display that tracks the scrolling. During the scrolling process, data is not requested from the server. Only data that is stored on the client device is used while scrolling. When the scrolling has deemed to have stopped, the client requests additional data from the server.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179